Fourth Court of Appeals
                                San Antonio, Texas
                                       May 8, 2015

                                   No. 04-15-00082-CV

                              IN THE INTEREST OF R.C.,

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-00544
                   Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
      Appellant's motion for extension of time to file brief is hereby GRANTED.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court